946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Matter of Restoney ROBINSON, Plaintiff-Appellant.
No. 91-7200.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Richard C. Erwin, Chief District Judge.  (MISC-91-48)
Restoney Robinson, appellant pro se.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Restoney Robinson appeals from the district court's order affirming the order of the magistrate judge which disallowed the filing of Robinson's complaint for failure to comply with a prefiling injunction issued in Robinson v. Frederick, C-88-898-S (M.D.N.C. Oct. 11, 1989).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   In re Robinson, No. MISC-91-48 (M.D.N.C. June 20, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.